ACCEPTED
                                                                            06-14-00085-CV
                                                                  SIXTH COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                        2/6/2015 9:25:56 AM
                                                                            DEBBIE AUTREY
                                                                                     CLERK

                 ORAL ARGUMENT WAIVED

                  CAUSE NO. 06-14-00085-CV                 FILED IN
                                                    6th COURT OF APPEALS
                                                      TEXARKANA, TEXAS
                            IN THE                  2/6/2015 9:25:56 AM
                                                        DEBBIE AUTREY
                     COURT OF APPEALS                       Clerk


     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

 $990.00 IN U.S. CURRENCY, GARMIN NUVI GPS, GARMIN LARGE
  SCREEN GPS, AND KD ANDROID COMPUTER TABLET, Appellant

                               V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

      ON APPEAL FROM THE 6TH JUDICIAL DISTRICT COURT
                   LAMAR COUNTY, TEXAS
   TRIAL COURT NO. 83660; HONORABLE WILLIAM H. HARRIS
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
  EXTEND TIME FOR FILING BRIEF
____________________________________________________________

                    Gary D. Young, County and District Attorney
                    Lamar County and District Attorney’s Office
                    Lamar County Courthouse
                    119 North Main
                    Paris, Texas 75460
                    (903) 737-2470
                    (903) 737-2455 (fax)

                    ATTORNEYS FOR THE STATE OF TEXAS



                               1
                     ORAL ARGUMENT WAIVED

                      CAUSE NO. 06-14-00085-CV

                                 IN THE

                         COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

 $990.00 IN U.S. CURRENCY, GARMIN NUVI GPS, GARMIN LARGE
  SCREEN GPS, AND KD ANDROID COMPUTER TABLET, Appellant

                                   V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

      ON APPEAL FROM THE 6TH JUDICIAL DISTRICT COURT
                   LAMAR COUNTY, TEXAS
   TRIAL COURT NO. 83660; HONORABLE WILLIAM H. HARRIS
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
  EXTEND TIME FOR FILING BRIEF
____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through Gary D. Young, the

elected County and District Attorney of Lamar County, Texas and the Lamar

County and District Attorney’s Office, respectfully submits this Motion to

Extend Time to File Brief under Tex. R. App. P. 10 and 38. The State of



                                    2
Texas moves this Court pursuant to the Texas Rules of Appellate Procedure

for an extension of time in which to file the Appellee’s (State’s) Brief upon

good cause shown below.

                                         I.

        On or about January 7, 2015, the appellant filed his brief in the

above-styled and numbered appellate cause. The appellee’s (State’s) brief is

due on Friday, February 6, 2015.               The State’s first motion seeks an

additional thirty (30) days in which to file its brief.

                                        II.

        This is an appeal from the 6th Judicial District Court of Lamar County,

Texas. The cause number in the District Court was 83660.

                                        III.

        The pro se appellant, Robert Daugherty, (Daugherty) filed a notice of

appeal on or about October 15, 2014 in this Court. The District Clerk of

Lamar County filed the Clerk’s Record on or about October 16, 2014. The

official court reporter filed the Reporter’s Record on or about November 24,

2014.

        The appellant, Daugherty, filed his brief on January 7, 2015.

                                        IV.

        The present deadline for filing the appellee’s (State’s) brief is Friday,


                                         3
February 6, 2015. This Court has not granted a previous extension to the

appellee (State) in the above-styled and numbered appellate cause.

      Since the filing of appellant’s brief, counsel for the appellee (State)

was preparing for separate hearings on January 9, 2015:         a motion to

suppress in cause number 25646 styled The State of Texas v. Jose Guadalupe

Zermeno and a hearing on an out-of-state subpoena for Rosa McCarty.

During the week of January 12th, counsel for the appellee (State) was

preparing criminal cases for grand jury, which was being impaneled for a

new term on Friday, January 16, 2015. During the week of January 12th,

counsel for the appellee (State) was also preparing criminal cases for the

January 20th docket for plea bargains and revocations.

      In addition to the criminal dockets above, the Lamar County and

District Attorney’s Office was in a jury trial during the week of January 26,

2015 in cause number 25545 styled The State of Texas v. Erica Fuller in the

6th Judicial District Court of Lamar County. On January 29th, the trial judge

granted a judgment notwithstanding the verdict, and counsel for the appellee

(State) was preparing a Petition for Writ of Mandamus in cause number

06-15-00018-CR styled In re State of Texas in the Sixth Judicial District

Court of Appeals at Texarkana. This Court of Appeals filed the Petition for

Writ of Mandamus on or about January 3, 2015, and was awaiting


                                      4
submission.

      In addition to the petition for writ of mandamus, counsel for the

appellee (State) was preparing a brief in cause number 06-14-00130-CR

styled Alvin Peter Henry, Jr. v. The State of Texas; in the Sixth Judicial

District Court of Appeals at Texarkana. That brief was filed on Monday,

February 2, 2015, and was “at issue.”

      Due to these circumstances, counsel for the appellee (State) is unable

to complete the intensive research necessary to prepare the brief in this

appellate cause, thus necessitating this request for an extension of time.

Insufficient time now remains to complete Appellee’s Brief, but, if the time

is extended another thirty (30) days to Friday, March 6, 2015, the State will

have sufficient time for completion with the time as extended.

                                        V.

      The purpose of this motion is not for delay, but so that justice may be

had by all parties. Appellee requests that an extension of time until Friday,

March 6, 2015 be granted for the filing of Appellee’s Brief, or until such

time as this Court deems appropriate.

      WHEREFORE PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to this Court’s motion docket, this

Court grant the State’s Motion to Extend Time to File Its Brief in its entirety


                                        5
and grant the State of Texas an additional thirty (30) days in which to file its

brief on or before Friday, March 6, 2015, or until such time as this Court

deems appropriate; and for such other and further relief, both at law and in

equity, to which it may be justly and legally entitled.

                                 Respectfully submitted,

                                 Gary D. Young
                                 Lamar County & District Attorney
                                 Lamar County Courthouse
                                 119 North Main
                                 Paris, Texas 75460
                                 (903) 737-2470
                                 (903) 737-2455 (fax)


                                 By:________________________________
                                      Gary D. Young, County Attorney
                                      SBN# 00785298

                                 ATTORNEYS FOR STATE OF TEXAS




                                       6
                            VERIFICATION

STATE OF TEXAS  §
                §
COUNTY OF LAMAR §

      BEFORE ME, the undersigned authority, on this day personally
appeared Gary D. Young, who after being duly sworn stated:

      I am the attorney representing the Appellee in the above-styled
      and numbered appellate cause. I have read the foregoing First
      Motion to Extend Time to File Appellee’s Brief and the facts
      and allegations contained are known to me and they are true
      and correct to the best of my knowledge.

                                      _____________________________
                                      Gary D. Young

      SUBSCRIBED AND SWORN BEFORE ME on this 6th day of

February, 2015.

                                      ______________________________
                                      Notary Public
                                      The State of Texas

                   CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the “Appellee’s (State’s) Motion to Extend Time for Filing Brief has

been served on the 6th day of February, 2015 upon the following:

            Robert Daugherty, #1238
            Lamar County Jail
            125BrownAve
            Paris, TX 75466
                                      ______________________________
                                      GARY D. YOUNG

                                     7